Citation Nr: 1123318	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for right knee bursitis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January8 to September, 15 1976.  He served in the Arny National Guard from December 1976 to December 1979, as well as several years of service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana, that denied service connection for bilateral hearing loss (then characterized as "defective hearing"), and that granted service connection for right knee bursitis and assigned a noncompensable rating, effective March 27, 2006.

The Board notes that an October 2007 rating decision granted a higher rating of 10 percent disabling for the Veteran's right knee bursitis.  As this did not constitute a full grant of the benefit sought on appeal, the Veteran continued his claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's right knee bursitis is manifested by objective evidence of limitation of extension to 10 degrees, as well as subjective complaints of functional loss due to pain after repetitive use; there is no objective evidence of ankylosis.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent disabling for right knee bursitis with limitation of extension are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

2.  The criteria for a separate 10 percent evaluation for right knee bursitis with limitation of flexion are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for an initial evaluation in excess of 10 percent disabling for right knee bursitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant service and VA treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with VA examinations in October 2006 (see also November 2006 addendum) and in January 2009 (QTC) relating to his right knee bursitis.  The Board finds that the October 2006 and in January 2009 VA examination reports are sufficient upon which to base a decision with regard to the Veteran's claim.  The examiners reviewed the claims file, elicited a history from the Veteran, examined him, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Normal range of motion of the ankle is defined as being dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2010).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows:  extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2010).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, and instability.

The Veteran was provided with VA examinations in October 2006 and January 2009.  The October 2006 VA examination report reflects that the Veteran reported functional limitations due to his right knee condition of standing for 45 minutes to an hour, or walking 1/4 of a mile.  The Veteran reported experiencing stiffness and pain, but no giving way, instability, weakness, episodes of dislocation or subluxation, locking, or effusion.  The Veteran reported that flare-ups took him off his feet every two to three weeks for seven to 10 days.  His right knee revealed limitation of extension to eight degrees and flexion to 132 degrees.  No additional loss motion on repetitive use was noted.  No ankylosis was specifically noted.  An x-ray of the Veteran's right knee was noted as normal.  The examiner recorded a diagnosis of right knee bursitis, and noted that the Veteran's condition had an effect on his ability to walk great distances, including at work in car sales, that it prevented him from mowing the lawn and had a moderate affect on his ability to exercise, play sports, engage in recreation, and go shopping.

The Veteran was provided with another VA examination in January 2009.  He reported symptoms of pain, weakness, stiffness, instability, and locking, although the Board notes that no weakness or instability were shown on physical examination.  The Veteran reported experiencing flare-ups of his condition caused by walking, and he reported that he could no longer work (in car sales) due to his right knee condition.  No ankylosis was noted.  Right knee limitation of motion was noted as to 90 degrees of flexion and 10 degrees of extension, with pain.  Varus/valgus stress tests on the medial and lateral collateral ligaments were normal, the anterior and posterior cruciate ligaments were noted as normal, and McMurray's testing on the medial meniscus and lateral meniscus were negative.  No objective evidence of fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, or abnormal movement was noted.  The examiner opined that there was no functional limitations on standing or walking.  The examiner recorded a diagnosis of right knee bursitis.  The examiner indicated that there was some ambiguity as to whether the Veteran had quit working due to his right knee condition, as he quit on his own and because he refused diagnostic testing in connection with the VA examination.  In that regard, the Veteran told the examiner that he had delayed any x-ray or MRI testing of his right knee that could give a definitive diagnosis because he had no intention of undergoing any surgical procedure (and the Board acknowledges that the RO had ordered this second VA examination in light of the fact that an October 2007 VA treatment record reflected diagnosed arthritis and a cartilage injury with a normal x-ray and no other diagnostic testing).

The Board acknowledges VA treatment records dated from March 2006 to February 2009, and the Board notes that none of these records reflect any symptomatology more severe than that shown on the two VA examinations described above.  Again, the Board does acknowledge one October 2007 VA treatment record that reflects that the Veteran reported a flare-up of his right knee pain, that he did not work for about 2 weeks due to the pain, that his pain got worse when walking around, he denied any locking, and examination revealed limitation of extension with pain, but no crepitus, instability, or effusion.  An October 2006 x-ray of the Veteran's right knee was noted as normal, yet a diagnosis of a cartilage injury with arthritis was noted.

As noted above, the Veteran's right knee bursitis is currently assigned a 10 percent rating under DC 5261 for limitation of extension.  In light of the above evidence of record, the Board finds that the Veteran's right knee bursitis does not meet the criteria for a higher rating for limitation of extension under DC 5261, as it has only been shown to be limited to eight degrees of extension on examination in October 2006 and 10 degrees of extension in January 2009 (and limitation to 15 degrees is required for the next higher, 20 percent rating).

The Board has considered whether the Veteran would be entitled to a higher rating under any other rating criteria.  The Board notes that no ankylosis was specifically noted on both VA examination reports, such that a rating under Diagnostic Code 5256 (ankylosis, knee) is not warranted.  A separate rating under Diagnostic Code 5257 is not warranted (as requested by the Veteran's representative, see Correspondence, November 2007) because there is no objective evidence of recurrent subluxation or lateral instability of the right knee, and the Board finds the Veteran's subjective complaint of instability at the January 2009 VA examination to lack credibility given the fact that the examiner found no objective evidence of such, and, likewise, because no instability was shown on physical examination in October 2007 per the VA treatment record.  A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not warranted because there is no evidence of dislocated or removed knee cartilage.  While the Board acknowledges, again, that the October 2007 VA treatment record reflects a diagnosis of right knee arthritis with a history of a cartilage injury, the Board notes, again, that based on this particular record, the second VA examination was provided so that diagnostic testing could be performed to determine the nature of any arthritis or cartilage injury, but the Veteran refused any diagnostic testing, and the October 2006 x-ray was normal.  Therefore, in light of the lack of any findings of arthritis or any cartilage injury on examination in October 2006 or January 2009 (which involved much more thorough, detailed examinations), the Board finds that the preponderance of the most probative evidence of record is against finding there is any cartilage injury or arthritis.  Application of Diagnostic Code 5260 is addressed below.  Finally, the Board notes that a separate 10 percent rating is not for application under Diagnostic Code 5003 or 5010 for arthritis (as requested by the Veteran's representative, see Correspondence, November 2007), because the Veteran is already assigned a compensable rating for limitation of motion of the affected joint.

The Board has also considered whether the Veteran's reported functional loss due to pain has caused additional disability beyond that reflected in the range of motion measurements recorded on examination.  See 38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this regard, as shown above, both VA examiners in October 2006 and January 2009 considered the DeLuca factors and opined that there was no additional functional loss due to painful motion, fatigue, weakness, lack of endurance, or incoordination.  In addition, the Board notes that at the time of the October 2006 VA examination, the Veteran did not even meet the minimum limitation of extension criteria for a compensable rating under Diagnostic Code 5261 (with limitation of extension to only eight degrees), and at the time of the January 2009 VA examination, his limitation of extension just barely met the minimum requirement of 10 percent.  Nevertheless, for the entire period on appeal, the Veteran has been assigned a 10 percent rating under Diagnostic Code 5261 for limitation of extension.  The Board finds that this 10 percent rating under Diagnostic Code 5261 for limitation of extension already contemplates the Veteran's functional loss due to pain, including during flare-ups.  

At the same time, however, the Board notes that the objective evidence of record shows that the Veteran's limitation of flexion does not even meet the minimum criteria for a compensable rating under Diagnostic Code 5260.  Having acknowledged the Veteran's complaints of functional loss due to flare-ups of pain, in light of DeLuca, the Board finds that a minimum, compensable rating of 10 percent for limitation of flexion is warranted to take into account functional loss beyond that reflected in the range of motion measurements. additional disability.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right knee bursitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is in favor of granting an additional 10 percent rating for limitation of flexion in light of DeLuca for the entire period on appeal.  Assignment of staged ratings is not for application.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for right knee bursitis with limitation of extension is denied.

Entitlement to an additional rating of 10 percent disabling for right knee bursitis with limitation of flexion is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran served on active duty in the Air Force from January 1976 to September 1976.  See DD Form 214.  He also served in the Army National Guard from December 1976 to December 1979 (including active service in July 1977, July 1978 to August 1978, and July 1979).  See NGB Form 23.  The Veteran also reports that he served in the Army Reserves from some time in 1981 to September 1988.  See Claim.

The Veteran claims that he has bilateral hearing loss as a result of acoustic trauma he experienced during his service in the Air Force as a radar operator, and during his service in the National Guard as a radio teletype operator.  See Statement, October 2006.  He also asserts that he experienced acoustic trauma from firing weapons during training without ear protection, apparently during his service in the National Guard and/or Army Reserves.  See id; VA Examination, October 2006.

The Board notes that the claims file includes the Veteran's service treatment records from his period of active service in the Air Force from January to September 1976.  With regard to his service in the Army Reserves, the claims file includes his December 1981 enlistment examination report and report of medical history, as well as a subsequent May 1982 enlistment examination report and report of medical history (apparently for reenlistment purposes).  The claims file does not, however, contain any of the Veteran's treatment records from his service in the National Guard from December 1976 to December 1979, or from his service in the Army Reserves beyond May 1982.  Again, the Board notes that the Veteran asserts that he served in the Army Reserves until September 1988.  See Claim.  With regard to the Veteran's Army Reservist records, the Board acknowledges that the RO apparently requested copies of all of the Veteran's service treatment records dated from January 1981 to December 1985, and that the records dated through May 1982 were received.  There is no record, however, of any request for the Veteran's service treatment records from his service in the National Guard, or from his service in the Army Reserves between 1986 and 1988.  Therefore, the Board finds that a remand is necessary so that any outstanding service treatment records from the Veteran's service in the National Guard from 1976 to 1979, and the Army Reserves from 1982 to 1988, may be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) and (3).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's service treatment records from all appropriate sources relating to his service in the National Guard from December 1976 to December 1979, and relating to his service in the Army Reserves between January 1981 and September 1988; also, obtain copies of the Veteran's service personnel records relating to his service in the Army Reserves between January 1981 and September 1988.  Associate all records received with the claims file.  If any of these records are found to be unavailable, please note such in the claims file.

2.  Following completion of the above-requested development, the claims folder must be returned to the examiner who examined the Veteran in 2006; if that examiner is no longer available, then to another examiner qualified to respond to the following: is it at least as likely as not that any currently idenitified hearing loss is etiologically related to the acoustic trauma reportedly experienced by the Veteran during service?  The examiner must be mindful of the fact that normal hearing in service and for many years following discharge from service is not necessarily a bar to finding that any current hearing loss is related to a Veteran's period of service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service by serve as a basis for a grant of service connection for a hearing loss).  A full and complete rationale for the opinion offered must be provided and the examination report must indicate that the claims folder was reviewed in conjunction with the examination.  If another physical examination of the Veteran is needed in order to render the requested opinion, such should be scheduled.

If another examination is deemed necessary, the Veteran must be advised of the importance of reporting to the examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3.  Once the aforementioned development is complete, perform any additional development necessary, and readjudicate the Veteran's claim.  If the Veteran's claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


